Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 3, 2015

                                    No. 04-15-00152-CV

                                     Mary BARRERA,
                                        Appellant

                                              v.

                            HEB GROCERY COMPANY, LP,
                                    Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-14809
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
        Appellant's second motion for extension of time to file brief is hereby GRANTED. No
further extension of time will be granted absent extraordinary circumstances. Time is extended
to September 20, 2015.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court